Exhibit 10.6

 

AMENDED AND RESTATED

AIRNET BONUS PROGRAM

DATED AND EFFECTIVE AUGUST 13, 2003

 

The Amended and Restated AirNet Bonus Program (the “BONUS PROGRAM”) shall
consist of an Acquisition Bonus Program for Employees and a Management Bonus
Program, each described below. This BONUS PROGRAM replaces the Amended and
Restated AirNet Bonus Program dated and effective August 13, 2002.

 

I. BONUS PROGRAM FOR EMPLOYEES TIED TO SALE OF CONVERTIBLE NOTES OTHER THAN IN
CONNECTION WITH THE SALE OF THE COMPANY.

 

AirNet Communications Corporation has issued secured convertible promissory
notes in the aggregate amount of $16,000,000 (“Convertible Notes”) to TECORE,
Inc. (“Tecore”) and to SCP Private Equity Partners II, LLP (“SCP”) (SCP and
Tecore, and any of their affiliates who acquire an interest in the respective
Convertible Notes each referred to as a “Noteholder” and together referred to as
“Noteholders”). The employee share under this Bonus Program tied to the sale of
Convertible Notes (“CNBP”) shall be ten percent (10%) (“Allocation Amount”)
calculated as a percentage of the aggregate proceeds in excess of the principal
balance and related accrued and unpaid interest then outstanding under the
Convertible Note (or portion of a Convertible Note sold) and paid to any
Noteholder in connection with the sale by such Noteholder to any party of all or
any portion of the Convertible Notes, other than in connection with a Sale of
the Company (as defined below). By way of illustration: (a) if the principal
balance under a Convertible Note is $9,000,000 and the amount of accrued and
unpaid interest is $1,000,000 and a Noteholders sells 100% of the Convertible
Note for $20,000,000, the Sale of Note Proceeds (defined below) available for
distribution to the Noteholder in connection with their sale of all of the
Convertible Note would be $10,000,000, and $1,000,000 would be allocated to the
CNBP; and (b) if the principal balance then outstanding under a Convertible Note
is $9,000,000 and the amount of accrued and unpaid interest is $1,000,000 and a
Noteholder sells one half of the Convertible Note for $7,000,000, the Sale of
Note Proceeds available for distribution to the Noteholder would be $2,000,000
(the amount in excess of one half of the principal balance or $4,500,000 plus
one half of the related accrued and unpaid interest, or the amount in excess of
$5,000,000) and the Allocation Amount to be allocated to the CNBP would be 10%
of $2,000,000 or $200,000.

 

The obligation of the Noteholders to fund the CNBP is contained in the Tag Along
Allocation Agreement dated as of August 13, 2003 by and among the Company and
the Noteholders (the “Tag Along Allocation Agreement”). If either or both of the
Noteholders receive consideration other than cash for the sale of the
Convertible Notes other than in connection with the Sale of the Company then the
CNBP may be funded in-kind in the same proportion the Noteholders receive
in-kind consideration. Whether in cash or in-kind the Company shall withhold
payroll taxes at the time of the distribution of the Allocation Amount available
for distribution under this CNBP in the minimum amount required by law (unless
an Eligible Employee requests additional withholding) in compliance with all
applicable Internal Revenue Service (“IRS”) and other regulations. If the
distribution is other than in cash then the Company shall withhold stock or
property equal to the withholding amount at the transaction value in compliance
with IRS regulations or other regulations. The



--------------------------------------------------------------------------------

Company shall remit payment to the IRS and applicable taxing authorities in
accordance with applicable IRS and other regulations.

 

II. MANAGEMENT AND EMPLOYEE BONUS PROGRAM IN CONNECTION WITH THE SALE OF THE
COMPANY.

 

In the event of the Sale of the Company (as defined below), ten percent (10%) of
the Net Proceeds to Securityholders (as defined below) will be allocated by the
Company to the Management and Employee Bonus Program (“MBP”).

 

If the Securityholders of the Company receive consideration other than cash in
connection with the Sale of the Company then the MBP may be funded in-kind in
the same proportion the Securityholders of the Company receive in-kind
consideration in connection with the Sale of the Company. By way of
illustration, if the Acquisition Price is $31,000,000 and the Net Proceeds to
Securityholders is $29,000,000, then $2,900,000 would be allocated to the MBP.

 

The obligation of the Noteholders to fund the MBP is contained in the Tag Along
Allocation Agreement. This obligation shall be reduced to the extent the amounts
payable to Eligible Employees is reduced due to such Employees’ In-the-money
Options as described in Paragraph 3 below. Whether in cash or in-kind the
Company shall withhold payroll taxes at the time of the distribution of the Net
Proceeds to Securityholders available for distribution in the minimum amount
required by law (unless an Eligible Employee requests additional withholding) in
compliance with all applicable IRS and other regulations. If the distribution is
other than in cash then the Company shall withhold stock or property equal to
the withholding amount at the transaction value in compliance with IRS
regulations or other regulations. The Company shall remit payment to the IRS and
applicable taxing authorities in accordance with applicable IRS and other
regulations.

 

III. DEFINITIONS.

 

“SALE OF NOTE PROCEEDS” shall mean the proceeds paid to Noteholders for the sale
of all or any portion of the Convertible Notes by the Noteholders, other than in
connection with the Sale of the Company, in excess of the amount of the then
outstanding principal balance and related accrued unpaid interest payable under
the Convertible Notes sold or such portion of the Convertible Notes so sold, if
only a portion is sold.

 

“SECURITIES” of the Company shall mean shares of common stock, preferred stock,
or securities convertible into shares of common stock or preferred stock,
including options, warrants, the Convertible Notes, and any other convertible
notes.

 

“SECURITYHOLDERS” shall mean holders of the Company’s then outstanding
Securities.

 

“NET PROCEEDS TO SECURITYHOLDERS” shall mean the net sales proceeds available
for distribution to the Company’s Securityholders in connection with the Sale of
the Company, after deducting from the Acquisition Price transaction expenses
relating directly to the Sale of the Company including attorneys fees,
accounting fees, and underwriting or brokerage commissions; provided that if a
Noteholder or the Noteholders sell all or any portion of their Convertible Notes
in connection with a Sale of the Company, (or if a Noteholder or the Noteholders
receive sales proceeds in satisfaction of the indebtedness represented by their
Convertible

 

- 2 -



--------------------------------------------------------------------------------

Notes) only the proceeds payable to such Noteholders in excess of the amount of
the then outstanding principal balance and related accrued unpaid interest
payable under the Convertible Notes sold or such portion of the Convertible
Notes so sold shall be included in NET PROCEEDS TO SECURITYHOLDERS.

 

“SALE OF THE COMPANY” shall mean (i) a sale or exchange of all or substantially
all of the assets of the Company (including a sale, disposition, or exchange in
a liquidation but excluding any such sale or exchange to a direct or indirect
subsidiary (“Successor Subsidiary”) of the Company) by the Company or by a
Successor Subsidiary or (ii) a sale or exchange of all or substantially all of
the outstanding capital stock of the Company or Successor Subsidiary resulting
in a Change of Control of the Company or Successor Subsidiary, or (iii) a
merger, consolidation or other business combination (excluding any issuance of
previously un-issued voting securities from the Company in connection with an
investment in the Companyby a Noteholder or any third party or exercise of
conversion rights by a Noteholder) resulting in a Change of Control of the
Company or Successor Subsidiary, as a result of which the Company or the
Successor Subsidiary is not the continuing or surviving corporation.

 

“CHANGE OF CONTROL” means the acquisition by any individual, entity or group of
50% or more of the outstanding voting securities of the Company or 50% or more
of the combined voting power of then outstanding voting securities of the
Company entitled to vote generally in the election of directors.

 

“ACQUISITION PRICE” means the aggregate sum of money and/or fair market value of
property (valued as of the date of closing) to be paid by an acquiring party to
the Company or to its Securityholders in connection with a Sale of the Company.
For purposes of the Bonus Program, if the acquiring party is then a current
Securityholder or an affiliate of a current Securityholder (“CURRENT
SECURITYHOLDER ACQUIRING PARTY”) which is (a) acquiring the assets of the
Company in a transaction in which the Current Securityholder Acquiring Party
receives no distribution of money or property with respect to its Securities or
a distribution which is less than the per-share amount received by other
Securities holding the same class or series of Securities, on an as-converted
basis, (b) engaging in a merger, consolidation or other business combination
with the Company in which the Company is not the continuing or surviving
corporation and in which the Current Securityholder Acquiring Party receives no
money or property in exchange for its Securities or an amount of money or
property which is less than the per-share amount received by other
Securityholders holding the same class or series of Securities, on an
as-converted basis, or (c) acquiring Company Securities from Securityholders but
not from itself or the current Securityholder affiliated with the Current
Securityholder Acquiring Party, the amount of the Acquisition Price shall
include the value of the shares of Company common stock held by such Current
Securityholder Acquiring Party or underlying any Convertible Notes or other
convertible Securities held by such Current Securityholder Acquiring Party based
on the same value per share that will be paid or distributed to Securityholders
owning the same class or series of shares, Convertible Notes or other
convertible securities.

 

Should a Current Securityholder Acquiring Party be the purchaser in a Sale of
the Company and that party does not receive, or waives its right to receive, all
or any portion of the purchase price otherwise payable to Securityholders, then
and only in that event, the Net Sales Proceeds to Securityholders shall include
the value of the Company Securities held by such Current Securityholder
Acquiring Party based on the same value per share that will be paid or
distributed to Securityholders owning the same class or series of shares,
Convertible Notes or other convertible securities (the “Value Adjustment”). The
payment of bonuses applicable to the Value Adjustment is an obligation of the
Company and shall not reduce the amount of Net Proceeds to Securityholders
otherwise payable to Securityholders other than the Eligible Employees
hereunder.

 

- 3 -



--------------------------------------------------------------------------------

THE CNBP AND THE MBP SHALL BE ADMINISTERED AS FOLLOWS:

 

1. Only employees (the “ELIGIBLE EMPLOYEES”) designated by the Company’s Chief
Executive Officer, with the review and approval of the Compensation Committee
and the Company’s Board of Directors (the “BOARD”) shall be entitled to
participate in the CNBP and the MBP.

 

2. Anything contained herein to the contrary notwithstanding, the total amount
allocable to the Eligible Employees from the CNBP shall not exceed ten percent
(10%) of the Sale of Note Proceeds and the total amount allocable to the
Eligible Employees from the MBP shall not exceed ten percent (10%) of the Net
Proceeds to Securityholders.

 

3. All amounts payable from the MBP to an Eligible Employee shall be reduced by
an amount equal to the value of the difference between the exercise price of
each Company common stock option (“IN-THE-MONEY OPTIONS”) held by such Eligible
Employee that is “in-the-money” and the price of an underlying share of the
Company’s common stock (the “PER-SHARE PRICE”); provided the shares underlying
the In-the-Money Options are purchased by the acquiring party in connection with
the Sale of the Company. Such Per-Share Price shall be calculated by dividing
the Net Proceeds to Securityholders by the number of shares of the Company’s
common stock deemed to be outstanding just prior to the Sale of the Company,
including shares underlying Convertible Notes, if any, and all In-The-Money
Options. Options exercised from and after the effective date of this Amended and
Restated Bonus Program and preceding a Sale of the Company shall be included in
the calculation described in this Section 3.

 

4. The allocation of the Sale of Note Proceeds under the CNBP and the Net
Proceeds to Securityholders under the MBP among the Eligible Employees shall be
at the discretion the Company’s Chief Executive Officer, with the review and
approval of the Compensation Committee and the Board of Directors. Any
consideration received by an Eligible Employee pursuant to the Bonus Program
shall be in addition to, and shall not reduce or replace, the amount of
consideration such Eligible Employee may otherwise be entitled to as a
stockholder of the Company.

 

5. All payments due from the Company to Plan Participants under this Bonus
Program, will be made within five (5) business days from the Company’s receipt
of the Allocation Amount with respect to the CNBP and within five (5) business
days from the closing of a Sale of the Company with respect to the MBP.

 

- 4 -